     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 1 of 6. PageID #: 1684




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BETH GOKOR,                                            CASE NO. 3:16 CV 3038

       Plaintiff,

       v.                                              JUDGE JAMES R. KNEPP II

DR. RANDALL S. SCHLIEVERT,
                                                       MEMORANDUM OPINION AND
       Defendant.                                      ORDER




                                         INTRODUCTION

       This matter is a Fourth Amendment malicious prosecution case brought under 42 U.S.C.

§ 1983. Currently pending before the Court are two motions in limine. See Docs. 81, 82.

Defendant Dr. Randall S. Schlievert seeks to preclude Plaintiff Beth Gokor from introducing

evidence at trial related to her alleged homelessness (Doc. 81), and seeks to bifurcate Plaintiff’s

punitive damages claim (Doc. 82).

       For the reasons discussed below, the Court grants both motions.

                                           DISCUSSION

       Defendant seeks to preclude Plaintiff from introducing evidence at trial related to her

alleged homelessness (Doc. 81), and seeks to bifurcate Plaintiff’s punitive damages claim (Doc.

82). Plaintiff opposes both motions. (Docs. 83, 84).

Homelessness

       First, Defendant seeks to preclude Plaintiff from offering evidence of “homelessness” as

part of her damages at trial because, he contends, any damages in this regard were not

proximately caused by Defendant’s report and are too speculative to render them relevant. He

                                                1
     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 2 of 6. PageID #: 1685




further contends that any probative value of such evidence is outweighed by unfair prejudice.

Plaintiff states she does not intend to testify “specifically” that she was homeless, but will

explain “that after the report was rendered, she was terminated from her job as a childcare

worker and could no longer afford to secure independent housing.” (Doc. 84, at 2).

       Proximate causation is an essential element of a § 1983 claim for damages. Doe v.

Sullivan Cty., 956 F.2d 545, 550 (6th Cir. 1992). The Sixth Circuit has framed “the §

1983 proximate-cause question as a matter of foreseeability, asking whether it was reasonably

foreseeable that the complained of harm would befall the § 1983 plaintiff as a result of the

defendant’s conduct.” Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 609 (6th Cir.

2007). Further, “[p]roximate causation, or the lack of it, is generally a question of fact to be

decided by a jury,” Toth v. Yoder Co., 749 F.2d 1190, 1196 (6th Cir. 1984), “[u]nless the

evidence is such that a reasonable person could reach only one conclusion,” Pierce v. United

States, 718 F.2d 825, 829 (6th Cir. 1983).

       The Court agrees with Defendant that proximate cause regarding Plaintiff’s housing

situation is lacking. Although a jury could determine it is reasonably foreseeable that a childcare

worker investigated and prosecuted for child abuse would be unable to work in childcare and

lose income, to say that such an individual would be rendered homeless as a result is too

speculative to be foreseeable. Further, the Court finds that the danger of unfair prejudice

outweighs any probative value of evidence regarding Plaintiff’s housing situation. See Fed. R.

Evid. 403. “Unfair prejudice does not mean the damage to a defendant’s case that results from

the legitimate probative force of the evidence; rather it refers to evidence which tends to suggest

a decision on an improper basis.” United States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993)




                                                2
     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 3 of 6. PageID #: 1686




(citation and internal quotation marks omitted). Plaintiff is therefore precluded from offering

evidence regarding her housing situation at trial.

       In Reply Defendant also appears to argue Plaintiff should similarly be precluded from

introducing evidence of her lost income during this time period due to a lack of proof of

causation. See Doc. 86. On this point, the Court disagrees.

       The incident at issue occurred in late December 2014. A doctor at the hospital contacted

Lucas County Children Services (“LCCS”) based on a suspicion of child abuse. The LCCS case

worker requested a consult from Defendant on January 5, 2015 and Defendant issued the report

underlying this case on January 8, 2015. Although the daycare records show Plaintiff was

terminated on January 5, 2015, Plaintiff testified she “thought she worked there after that”

(though she was not certain), and recalled only being told “sometime in January . . . that

Children’s Services told [the daycare owner] that she was not allowed to let me come to work

any longer until this was resolved.” (Gokor Dep., Doc. 70-1, at 60-61, 58-59). As the prior judge

assigned to this case determined, “a rational jury could find that [Defendant’s] report and non-

accidental injury finding were the foundation on which the indictment rested.” (Doc. 79, at 12).

And a malicious prosecution claim “encompasses wrongful investigation, prosecution,

conviction, and incarceration.” Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010). Thus, to

the extent Defendant takes issue with Plaintiff’s ability to present evidence of lost wages, the

Court finds this is question of fact for the jury to determine. A jury could find that when

Defendant wrote his report, it was foreseeable that the responsible childcare provider would be

investigated for, and later charged with child abuse, and would lose wages. The factual questions

regarding the timing of Plaintiff’s job loss, Defendant’s report, the prosecution, and Plaintiff’s

later employment itself are for a jury to determine.



                                                 3
     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 4 of 6. PageID #: 1687




       Thus, while Plaintiff may offer evidence related to her lost wages, she may not offer

evidence of her housing situation.

Bifurcation

       Next, Defendant seeks to bifurcate Plaintiff’s claim for punitive damages at trial. He

contends bifurcation is necessary to (1) prevent unfair prejudice, and (2) serve judicial economy.

Plaintiff responds that bifurcation is unnecessary.

       Under the Federal Rules of Civil Procedure, a court “[f]or convenience, to avoid

prejudice, or to expedite and economize . . . may order a separate trial for one or more separate

issues”. Fed. R. Civ. P. 42(b) (emphasis added). The language of Rule 42(b) “places the decision

to bifurcate within the discretion of the district court.” Saxion v. Titan–C–Manufacturing,

Inc., 86 F.3d 553, 556 (6th Cir. 1996).

       To establish a § 1983 malicious prosecution claim premised on a violation of the Fourth

Amendment, Plaintiff must prove: (1) the State brought a criminal prosecution against her, the

institution of which Defendant influenced or in which he participated; (2) there was no probable

cause to prosecute her; (3) the prosecution resulted in a deprivation of liberty apart from an

initial seizure (arrest); and (4) the criminal proceeding was resolved in her favor. Sykes v.

Anderson, 625 F.3d 294, 308 (6th Cir. 2010). As the prior judge assigned to this case explained,

Plaintiff need not show malice to establish liability, but must show Defendant made “deliberate

or reckless falsehoods” resulting in arrest and prosecution without probable cause. See Doc. 79,

at 10 (quoting Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015)).

       “Punitive damages are appropriate in a § 1983 action ‘when the defendant’s conduct is

shown to be motivated by evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.’” King v. Zamiara, 788 F.3d 207, 216 (6th



                                                 4
     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 5 of 6. PageID #: 1688




Cir. 2015) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). “The allowance of such damages

involves an evaluation of the nature of the conduct in question, the wisdom of some form of

pecuniary punishment, and the advisability of a deterrent.” Gordon v. Norman, 788 F.2d 1194,

1199 (6th Cir. 1986).

       Plaintiff contends that a jury’s determination of the mental state for a malicious

prosecution claim (“knowingly or recklessly made a false statement”), and punitive damages (“. .

. or when it involves reckless or callous indifference to the federal protected rights of others”),

are such that if the jury finds Defendant liable, it will have also found the requisite mental state

for punitive damages. It is true that the evidence presented as to both questions will be similar,

but the jury must separately determine whether – in its judgment – punitive damages should be

awarded. And the question of punitive damages is one of punishment, rather than of

compensation. See Wesley v. Campbell, 864 F.3d 433, 443 (6th Cir. 2017) (“The allowance of

such damages involves an evaluation of the nature of the conduct in question, the wisdom of

some form of pecuniary punishment, and the advisability of a deterrent.”) (quoting Gordon v.

Norman, 788 F.2d 1194, 1199 (6th Cir. 1986)).

       Courts often bifurcate the amount for punitive damages where the plaintiff seeks to

introduce evidence of a defendant’s financial condition to support a punitive damage award. See,

e.g., Hughes v. Goodrich Corp., 2010 WL 3746579, at *4 n.5 (S.D. Ohio). Plaintiff notes,

however, she “will not be offering at trial evidence concerning Defendant Schlievert’s financial

status because of the fact he is indemnified by his employer, Mercy Health.” (Doc. 83, at 3).

Defendant responds that “[t]his is not necessarily true” and Mercy Health’s financial status is

similarly not relevant to liability (though it is not clear Plaintiff meant to say she intends to

introduce such evidence).



                                                 5
     Case: 3:16-cv-03038-JRK Doc #: 88 Filed: 03/19/21 6 of 6. PageID #: 1689




       Despite this, the Court finds judicial economy and the avoidance of prejudice counsel in

favor of bifurcation. First, judicial economy is served in that if the jury finds Defendant not

liable, there is no need for any evidence or argument regarding the appropriateness of, or amount

of, punitive damages. Second, arguments and evidence about the appropriateness of punitive

damages speak to “the wisdom of some form of pecuniary punishment, and the advisability of a

deterrent.” Wesley, 864 F.3d at 443. Such arguments and evidence have the potential to confuse

or prejudice the jury if considered at the same time the jury is weighing liability.

       Therefore, the Court grants Defendant’s motion to bifurcate. The first phase of the trial

will consist of liability and compensatory damages, with no mention of punitive damages.

Should the jury find liability, during the second phase of the trial – to immediately follow – the

jury will consider both the appropriateness and amount of punitive damages.

                                           CONCLUSION

       For the foregoing reasons, good cause appearing, it is

       ORDERED that Defendant’s Motion in Limine Regarding Plaintiff’s Allegations of

Homelessness (Doc. 81), be and the same hereby is, GRANTED; and it is

       FURTHER ORDERED that Defendant’s Motion to Bifurcate and In Limine Regarding

Plaintiff’s Claim for Punitive Damages (Doc. 82) be, and the same hereby is, GRANTED.



                                                      s/ James R. Knepp II
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
